ACCEPTED
                                                                                          12-16-00068-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     9/16/2016 1:45:33 PM
                                                                                                Pam Estes
                                                                                                   CLERK


                           CAUSE NO. 12-16-00068-CV
                          _____________________________
                                                  FILED IN
                                           12th COURT OF APPEALS

                            C                  A
                                                TYLER, TEXAS
                          OURT OF PPEALS   9/16/2016 1:45:33 PM
                   T             D
                      WELFTH ISTRICT OF EXAST     PAM ESTES
                                                    Clerk
                          ______________________

                                 XTO ENERGY, INC.,
                                                      APPELLANT

                                          V.

                                 ELTON GOODWIN,
                                          APPELLEE
__________________________________________________________________

                 On Appeal from Cause No. CV 13-9496
                     rd
             273 District Court, San Augustine County, Texas
                The Honorable Charles Mitchell, presiding
 _________________________________________________________________

       SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                 BRIEF OF APPELLEE, ELTON GOODWIN
 _________________________________________________________________

TO THE HONORABLE TWELFTH COURT OF APPEALS:

      Elton Goodwin, Appellee, respectfully moves for a second thirty day

extension of time within which to file his appellee’s brief. His brief is currently due

on September 30, 2016, following one extension and Mr. Goodwin requests that

deadline be extended by an additional thirty days, up to and including October 30,

2016. The grounds for this motion are:
      The undersigned counsel, Deborah Race, is responsible for preparing and

filing Mr. Goodwin’s brief. In addition to the reasons stated in the prior motion,

the undersigned counsel’s husband was admitted to the hospital on September 7,

2016, following a sudden illness and is still hospitalized today. As a result,

counsel has been unable to work on this brief in the interim and needs the

additional extension to catch up once her husband is released.

      Appellant XTO Energy, Inc., filed its brief on July 30, 2016, following two

extensions. The undersigned counsel has contacted Charles “Skip” Watson, Jr.,

counsel for appellant, and he has stated he does not oppose this motion.

Date: September 16, 2016              Respectfully submitted,

                                      BY: /s/ Deborah Race
                                      Deborah Race
                                      State Bar No. 16448700
                                      drace@icklaw.com
                                      IRELAND, CARROLL & KELLEY, P.C.
                                      6101 S. Broadway, Suite 500
                                      Tyler, Texas 75703
                                      Tel: (903) 561-1600
                                      Fax: (903) 581-1071

                                      COUNSEL FOR APPELLEE




                                         2
                        CERTIFICATE OF CONFERENCE


      On September 16, 2016, the undersigned counsel for Appellee emailed Mr.

Charles R. “Skip” Watson, counsel for Appellant regarding the relief requested in

this motion. Mr. Watson does not oppose a 30-day extension.



                                            /s/ Deborah Race

                           CERTIFICATE OF SERVICE


      I hereby certify that on September 16, 2016, a true and correct copy of the

foregoing Unopposed Motion for Extension to File Brief of Appellee, Elton

Goodwin, was served via EFileTx.Gov e-service on the following counsel of

record:

Charles R. “Skip” Watson, Jr.               Jason R. Mills
cwatson@lockelord.com                       jmills@freemanmillspc.com
Mike A. Hatchell                            Graham K. Simms
mahatchell@lockelord.com                    gsimms@freemanmillspc.com
LOCKE LORD LLP                              Tyler “Gus” A. Clardy
600 Congress Avenue, Suite 2200             gclardy@freemanmillspc.com
Austin, TX 78701                            FREEMAN MILLS P.C.
COUNSEL FOR APPELLANT                       601 Shelley Drive, Ste. 201
                                            Tyler, TX 75701
                                            COUNSEL FOR APPELLANT



                                            /s/ Deborah Race



                                        3